PER CURIAM.
We affirm without prejudice to appellant’s right to file a motion in the trial court with the verification required by Florida Rules of Criminal Procedure 3.850 and 3.987 within thirty days. See Weisman v. State, 651 So.2d 148 (Fla. 2d DCA 1995).
The motion in this case does not appear to be facially defective, but for the absence of verification, in its allegations with respect to appellant’s plea agreement, counsel’s representations to the court with respect to same and counsel’s calculations as to sentence.
GLICKSTEIN, STONE and GROSS, JJ., concur.